DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant discloses “a finger or similar shape”, it is unclear what the metes and bounds of this limitation are. Is it a finger shape, or another shape?  How can one ascertain the metes and bounds of what is similar to a finger shape? What is considers similar in shape to a finger vs. not similar to a finger? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 20140290403 and further in view of Kearns US 8272285. 
NOTE: Limitations in “[ ]” are not taught by Wu but are included for clarification purposes.

Regarding claim 1, Wu teaches an actuator and therefore it is obvious to one of ordinary skill in the art at the time the invention was effectively filed is capable of teaching a method for locking [a mobile element of an aircraft, the mobile element being moved between a deployed position and a closed or retracted position by means of] an actuator (fig.1) having a sliding stem (1+2, fig.4) [coupled to the mobile element], the sliding stem being mounted so as to be able to slide in a body (51) of the actuator between an extended position corresponding to the deployed position [of the mobile element] and a withdrawn position corresponding to the closed or retracted position [of the mobile element], the actuator comprising drive means (motor 5) for moving the sliding stem between the deployed position and the closed or retracted position and a positive locking member (rack that that engages gear wheel, fig,5, annotated figure) having a finger or similar shape, distinct from said drive means (rack is separate from the actual motor 5) which can be operated to enter selectively into one of all notches between of a wheel (gear wheel, annotated figure) kinematically connected to the sliding stem, characterized in that it comprises the steps of: 

-continuing to cause the sliding stem to be withdrawn until the positive locking member of a finger type is facing one of the plurality of notches (fig.5) [for creating a pre-tension in the mobile element]; 
-entering the positive locking member of a finger type (teeth is “finger”, therefore it is a finger-type) into said one of the plurality of notches so as to positively block the sliding stem (paragraph 21-24; engagement of the positive locking member and plurality of notches effect movement of the sliding stem, therefore positively block the sliding stem) [and lock the mobile element in the closed or retracted position with the pre-tension]; 
	Wu however does not teach the intended use of the actuator. Therefore Wu does not teach: a mobile element of an aircraft, the mobile element being moved between a deployed position and a closed or retracted position by means of an actuator, moving the sliding stem to the withdrawn position until the mobile element arrives in the closed or retracted position wherein said mobile element is in abutment with a body of the aircraft; creating a pre-tension in the mobile element; and lock the mobile element in the closed or retracted position with the pre-tension.
	Kearns teaches the use of a linear actuator for a mobile element (landing gear, col.1 lines 10-15) of an aircraft, the mobile element being moved between a deployed position (see background) and a closed (see background) or retracted position by means of an actuator (26), moving the sliding stem (38,41,44) to the withdrawn position until the movable element arrives in the closed or retracted position wherein said mobile element is in abutment with a body of the aircraft (see fig.1); 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the actuator of Wu for a mobile element, such as a hold door or landing gear, that 
The combination of Wu and Kearns further teaches creating a pre-tension in the mobile element (Mobile Element- Kearns, pre-tension created by continuing to cause the sliding stem to be withdrawn until the positive locking member of a finger type is facing one of the plurality of notches of the wheel- Wu); and lock the mobile element in the closed or retracted position with the pre-tension. 

Annotated Figure

    PNG
    media_image1.png
    449
    688
    media_image1.png
    Greyscale

Response to Arguments
 Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. Regarding claim 1 & Applicant’s argument that the worm of Wu is in permanent connection with the toothed wheel is not persuasive. Although the rack itself is always in connection with the wheel, it is in a moving engagement with the gear wheel. There are times when the worm is engaged with a notch on the wheel and then disengaged from it, thus it is considered to be selectively engageable or selectively enter one notch on the wheel. Entering several notches at a time still reads on Applicant’s limitation of “enter selectively into one of all notches”.  Applicant argues that Wu cannot be engaged in only one notch selectively (page 6) – however this is not what is claimed. There is no use of the word only in the limitation regarding the notch. Rejection maintained.  Previous 112(b) rejections have been overcome however new 112(b) rejection is applied to amended claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to telescopic actuators.
Related but not relied upon art: 
Winther et al. US 20120222510
Deppe et al. US 10851566
Adams et al. US 10788108
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 17, 2021